Citation Nr: 0636268	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  05-18 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected diabetes mellitus, type II, with mild 
retinopathy, for the period April 30, 2004 to January 20, 
2005.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected diabetes mellitus, type II, with mild 
retinopathy, for the period beginning January 21, 2005.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the RO.  

In February 2006, the veteran presented testimony in a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing was prepared and 
associated with the claims folder.  



FINDINGS OF FACT

1.  For the period prior to January 20, 2005, the service-
connected diabetes mellitus, type II, is shown to have 
required treatment with oral hypoglycemic agents and 
restricted diet.  

2.  Beginning on January 21, 2005, the service-connected 
diabetes mellitus, type II is shown to have been productive 
of a disability picture that more closely approximated one 
requiring treatment with oral hypoglycemic agents, insulin, 
restricted diet and regulation of activities.  



CONCLUSIONS OF LAW

1.  Prior to January 20, 2005, the criteria for the 
assignment of an evaluation in excess of 20 percent for the 
service-connected diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002 & Supp 2005); 38 
C.F.R. §§ 4.7, 4.119 including Diagnostic Code 7913 (2006).  

2.  Beginning on January 21, 2005, the criteria for the 
assignment of an evaluation of 40 percent for the service-
connected diabetes mellitus have been met.  38 U.S.C.A. §§ 
1155, 5107(b), 7104 (West 2002 & Supp 2005); 38 C.F.R. §§ 
4.7, 4.119 including Diagnostic Code 7913 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a June 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
January 2005 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed January 2005 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

A 20 percent evaluation is warranted for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  

A 40 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  

A 60 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  

A 100 percent evaluation is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

In the present case, the RO initially granted service 
connection for diabetes mellitus in a November 2002 rating 
decision.  A 20 percent evaluation was assigned, effective in 
July 2001.  

In a January 2003 rating decision, the RO granted an earlier 
effective date of May 2001 for the diabetes.  This 20 percent 
evaluation has remained in effect since November 2002.  


A.  The period April 30, 2004 to January 20, 2005.

In an October 2003 medical statement, the private doctor 
stated that the veteran had been his patient for 15 years.  
He reported that the veteran suffered from various medical 
problems including diabetes mellitus, type II.  He reported 
that the veteran required various medications to help control 
his diabetes including Glucophage XR, Avandia and Glyburide.  

During a July 2004 VA diabetes examination, the veteran 
reported that he was diagnosed with diabetes at the age of 
45.  He reported that he had never been hospitalized for 
ketoacidosis or hypoglycemic reactions.  His blood sugars, 
finger sticks ranged from 90 to 150.  

He reported that his only problem was mild diabetic 
retinopathy in both eyes.  He denied any restriction of his 
activities, except that it was advised that he not work any 
overtime.  He did report tingling in his fingers.  However, 
if he shook his hand, the tingling sensation went away.  

On examination, the veteran had normal heart rate and rhythm.  
All other functions were normal also.  He was diagnosed with 
diabetes mellitus with diabetic retinopathy.  The examiner 
noted that the veteran's medications had been increased to 
help control his blood sugar level.  

The Board has applied the noted criteria to the case at hand 
and observes that the veteran uses oral hypoglycemic agents 
and a restricted diet to treat his diabetes mellitus.  

To warrant a 40 percent evaluation, the veteran must show his 
diabetes mellitus requires insulin, restricted diet, and a 
regulation of activities.  The Board notes the July 2004 VA 
diabetes examination in which the veteran denied any 
restriction of his activities.  

Further the veteran did not require insulin to treat his 
diabetes mellitus.  Thus the veteran's diabetes mellitus does 
not meet the criteria for a higher evaluation for the period 
April 30, 2004 to January 20, 2005.  


B.  The period beginning January 21, 2005.  

In a March 2005 medical statement, the private doctor noted 
that he had treated the veteran for many years.  The doctor 
reported that the veteran's diabetic condition had recently 
worsened.  In addition to requiring hypoglycemic agents and 
restricted diet, the veteran now required insulin to help 
treat his diabetes.  

In a February 2006 medical statement, the private doctor 
stated that the veteran's activities were regulated as a 
result of his diabetes.  The veteran could no longer lift 
heavy objects, shovel snow or perform physical activities.  

During his February 2006 hearing, the veteran testified that, 
due to his diabetes mellitus, he could no longer do the 
things he had once done.  He could no longer do regular 
chores around the house.  

He further testified, because he could no longer do the 
chores, he had to move to a condominium where such chores 
were performed in accordance with the association fees.  

He also testified that he was required to take insulin and 
eat at certain times and thus could no longer work overtime 
like he had done before.  He could no longer lift heavy 
objects.  Further he could no longer play sports like he had 
once done.  

The veteran further testified that he now required insulin to 
help treat his diabetes.  Originally he required the insulin 
once a day, but now because of his present condition, he 
required insulin twice a day.  The amount of insulin he 
required depended on what he ate for the day.  

The veteran also testified to having vision problems.  He 
testified that he had blood spots on the back of his eyes 
when his sugar level was uncontrolled.  During his last two 
examinations he did not have any blood spots on the back of 
his eyes and thus his doctor concluded that his sugar lever 
was well controlled.  

The Board has applied the noted criteria to the case at hand 
and observes that the veteran now uses oral hypoglycemic 
agents, a restricted diet, insulin, and as likely as not 
requires regulation of activities due to his diabetes 
mellitus.  

Thus, the service-connected diabetes mellitus presents a 
disability picture that more closely resembles the criteria 
for the assignment of a 40 percent evaluation beginning on 
January 21, 2005.  

The Board does not find evidence that the veteran has had 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic provider.  Thus an evaluation in excess of 40 
percent is not warranted.  

The Board nay also consider whether a separate compensable 
evaluation is warranted for the retinopathy of the eyes.

During a January 2005 examination, the veteran reported no 
visual complaints.  The examiner noted the history of the 
veteran's diabetic retinopathy and ocular hypertension.  The 
examiner also noted that the veteran's last visual field test 
was normal in both eyes.  

On examination, visual acuity with correction in both eyes 
was 20/30.  Extraocular muscles were full in both eyes.  
Periphery was clear in both eyes.  Humphrey visual field 
screening was clear in both eyes.  

The veteran was diagnosed with nonproliferative diabetic 
retinopathy in both eyes.  The examiner advised the veteran 
to continue tight blood sugar control.  

During his February 2006 Board hearing, the veteran testified 
as the years passed his vision got worse.  Further, he 
testified that he had blood spots on the back of his eyes 
when his sugar level was uncontrolled.  

However, during his last two examinations he did not have any 
blood spots on the back of his eyes and thus his doctor 
concluded that his sugar lever was well controlled.  Given 
the evidence, the Board finds that a separate compensable 
evaluation for the diabetic retinopathy is not for 
application at this time.  




ORDER

An evaluation in excess of 20 percent for the service-
connected diabetes mellitus, with mild retinopathy, for the 
period April 30, 2004 to January 20, 2005 is denied.  

An increased evaluation of 40 percent for the service-
connected diabetes mellitus, with mild retinopathy, beginning 
on January 21, 2005 is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


